ORDER
PER CURIAM.
Appellant, William Streeter (“Movant”), appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. On February 28, 2003, Movant entered a plea of guilty to trafficking in the second degree, section 195.223 RSMo (2000),1 and possession of a controlled substance, section 195.202. Movant was sentenced to thirteen years imprisonment for trafficking in the second degree, and a concurrent one-year sentence for possession of a controlled substance, to run concurrently with sentences executed in cause numbers 95CR-4976, 96CR-0402, 97CR-4228, and 98CR-3726A. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.